Name: Commission Regulation (EEC) No 2960/92 of 13 October 1992 fixing Community producer prices for carnations and roses for the application of the import arrangements for certain floricultural products originating in Cyprus, Israel, Jordan and Morocco
 Type: Regulation
 Subject Matter: Africa;  Asia and Oceania;  trade;  Europe;  agricultural activity
 Date Published: nan

 14. 10. 92 Official Journal of the European Communities No L 298/9 COMMISSION REGULATION (EEC) No 2960/92 of 13 October 1992 fixing Community producer prices for carnations and roses for the application of the import arrangements for certain floricultural products originating in Cyprus, Israel, Jordan and Morocco from the average price recorded on the same market during the same period during the three preceding years are excluded ; Whereas the Community producer prices for the fort ­ nightly periods to 6 June 1993 should be determined on the basis of data provided by the Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the applica ­ tion of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan and Morocco ('), as amended by Regulation (EEC) No 3551 /88 (2), and in particular Article 5 (2) thereof, Whereas, pursuant to Article 3 of the abovementioned Regulation (EEC) No 4088/87, Community producer prices applicable for fortnightly periods are fixed twice a year before 15 May and 15 October for uniflorous (bloom) carnations, multiflorous (spray) carnations, large-lowered roses and small-flowered roses ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 700/88 of 17 March 1988 laying down certain detailed rules for the application of the arrangements for the import into the Community of certain flowers originating in Cyprus, Israel and Jordan (3), as amended by Regulation (EEC) No 3556/88 (4), prices for roses are determined on the basis of the average daily prices recorded on the represen ­ tative producer markets for the pilot varieties of quality grade 1 in the three preceding years ; whereas for carna ­ tions those prices are fixed under the same conditions of the bloom and spray types ; whereas, for the determina ­ tion of the average, prices which differ by 40 % and more HAS ADOPTED THIS REGULATION : Article 1 The Community producer for large-flowered roses, small ­ flowered roses, uniflorous (bloom) carnations and multi ­ florous (spray) carnations provided for in Article 3 of Regulation (EEC) No 4088/87 for the fortnightly periods 2 November 1992 to 6 June 1993 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (2) OJ No L 311 , 17. 11 . 1988, p. 1 . 0 OJ No L 382, 31 . 12. 1987, p. 22. (3) OJ No L 72, 18 . 3 . 1988, p. 16. 0 OJ No L 311 , 17. 11 . 1988, p . 8 . No L 298/10 Official Journal of the European Communities 14. 10 . 92 ANNEX Community producer prices (ECU/100 pieces) Weeks Period Uniflorous carnations (bloom) Multiflorous carnations (spray) Large-flowered roses Small-flowered roses 45/46 47/48 49/50 51 /53 1 / 2 3/ 4 5/ 6 7/ 8 9/ 10 11 / 12 13/ 14 15/ 16 17/18 19/20 21 /22 2.11 - 15.11.1992 16.11 - 29.11.1992 30.11 - 13.12.1992 14.12.1992 - 3.1.1993 4. 1 - 17. 1 . 1993 18 . 1 - 31 . 1.1993 1 . 2 - 14. 2. 1993 15. 2 - 28 . 2.1993 1 . 3-14. 3.1993 15. 3 - 28 . 3. 1993 29. 3 - 11 . 4. 1993 12. 4 - 25. 4. 1993 26. 4 - 9. 5. 1993 10. 5 - 23 . 5. 1993 24. 5 - 6. 6. 1993 14,47 14,43 15,77 21,39 18,96 17.95 17,59 17,68 14,37 11.96 14,41 16,02 16,58 14,39 10,53 11,60 10.77 10,75 12,20 11,08 11,60 14,26 13,66 12,39 10.78 11,42 13,02 13,22 11,90 9,21 34,09 34,33 38,66 52,65 41,26 46,13 57,95 51,86 39,19 43,00 35,72 22,98 23,13 25,82 21,50 14,99 15,49 15.67 20,41 17,65 22,39 24,69 31,18 24,46 22,56 17,64 14,01 16,14 17,84 13.68